UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2013 Date of reporting period:August 31, 2012 Item 1. Reports to Stockholders. ORINDA FUNDS Semi-Annual Report August 31, 2012 Orinda SkyView Multi-Manager Hedged Equity Fund Class A Shares – OHEAX Class I Shares – OHEIX Orinda SkyView Macro Opportunities Fund Class A Shares – OMOAX Class I Shares – OMOIX Table of Contents Orinda SkyView Multi-Manager Hedged Equity Fund Sector Allocation of Portfolio Assets 3 Schedule of Investments 4 Schedule of Securities Sold Short 14 Schedule of Options Written 20 Schedule of Open Futures Contracts 20 Orinda SkyView Macro Opportunities Fund Sector Allocation of Portfolio Assets 21 Schedule of Investments 22 Schedule of Securities Sold Short 28 Schedule of Options Written 30 Schedule of Open Futures Contracts 30 Financial statements Statements of Assets and Liabilities 32 Statements of Operations 34 Statements of Changes in Net Assets Orinda SkyView Multi-Manager Hedged Equity Fund 36 Orinda SkyView Macro Opportunities Fund 37 Statement of Cash Flows Orinda SkyView Multi-Manager Hedged Equity Fund 38 Orinda SkyView Macro Opportunities Fund 39 Financial Highlights Orinda SkyView Multi-Manager Hedged Equity Fund 40 Orinda SkyView Macro Opportunities Fund 42 Notes to the Financial Statements 44 Expense Example 60 Notice to Shareholders 62 Approval of Investment Sub-Advisory Agreement Orinda SkyView Multi-Manager Hedged Equity Fund 63 Approval of Investment Advisory Agreement Orinda SkyView Macro Opportunities Fund 65 SECTOR ALLOCATION OF PORTFOLIO ASSETS at August 31, 2012 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund Percentages represent market value as a percentage of net assets. 3 SCHEDULE OF INVESTMENTS at August 31, 2012 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 68.9% Shares Value Consumer Discretionary - 11.5% Acquity Group Ltd. - ADR^† $ Advance Auto Parts, Inc.* Arbitron, Inc.* BJ’s Restaurants, Inc.^* Black Diamond, Inc.^* Brinker International, Inc.* Carter’s, Inc.^* Chico’s FAS, Inc.* Christopher & Banks Corp. Coinstar, Inc.^* Cooper Tire & Rubber Co. DIRECTV^* Francesca’s Holdings Corp.^* Johnson Controls, Inc. Jones Group, Inc.* LKQ Corp.^* National CineMedia, Inc.* Ruby Tuesday, Inc.^* Rue21, Inc.^* Scientific Games Corp.^* Shutterfly, Inc.^* Target Corp.* Teavana Holdings, Inc.^* Tile Shop Holdings, Inc.^ Under Armour, Inc.^* Xueda Education Group - ADR^†* Total Consumer Discretionary Consumer Staples - 1.4% Adecoagro SA^† Anheuser-Busch Inbev NV - ADR†* CVS Caremark Corp.* The Fresh Market, Inc.^* Total Consumer Staples Energy - 3.3% Alon USA Energy, Inc. BP PLC - ADR†* The accompanying notes are an integral part of these financial statements. 4 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2012 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 68.9% (Continued) Shares Value Energy - 3.3% (Continued) Core Laboratories NV†* $ Dril-Quip, Inc.^* National Oilwell Varco, Inc. Oceaneering International, Inc. Seadrill Ltd.† Western Gas Partners LP Western Refining, Inc.* World Fuel Services Corp.* Total Energy Financials - 7.2% Affiliated Managers Group, Inc.^* Assured Guaranty Ltd.† Berkshire Hathaway, Inc.^* BNC Bancorp* Broadway Financial Corp.^*~ Carolina Bank Holdings, Inc.^* Carrollton Bancorp^* Colony Bankcorp, Inc.^* ECB Bancorp, Inc.* Farmers Capital Bank Corp.^* Federal Agricultural Mortgage Corp. Financial Engines, Inc.^* First Bancorp* First Bancorp - Puerto Rico^†* First Community Bancshares, Inc.* First Defiance Financial Corp.* First Financial Holdings, Inc.* First South Bancorp, Inc.^* First United Corp.^* Firstbank Corp.* FirstService Corp.^†* FXCM, Inc.* Greenlight Capital Re Ltd.^†* Hopfed Bancorp, Inc.* Hudson City Bancorp, Inc.* Intervest Bancshares Corp.^* The accompanying notes are an integral part of these financial statements. 5 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2012 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 68.9% (Continued) Shares Value Financials - 7.2% (Continued) JPMorgan Chase & Co.* $ Lincoln National Corp.* LNB Bancorp, Inc.* Metlife, Inc.* MetroCorp Bancshares, Inc.^* Nelnet, Inc.* New Hampshire Thrift Bancshares, Inc.* Och-Ziff Capital Management Group* Oriental Financial Group†* Parke Bancorp, Inc.^* Peoples Bancorp of North Carolina* QCR Holdings, Inc.* Signature Bank^* Southwest Bancorp, Inc.^* Suffolk Bancorp^* Summit Financial Group, Inc.^* SunTrust Banks, Inc.* The Hartford Financial Services Group, Inc.* Timberland Bancorp, Inc.^*~ Torchmark Corp.* Virtus Investment Partners, Inc.^* VSB Bancorp, Inc.* Total Financials Health Care - 8.0% Abiomed, Inc.^* Accuray, Inc.^* Affymetrix, Inc.^* Align Technology, Inc.^* AmerisourceBergen Corp.* AstraZeneca PLC - ADR†* BioMarin Pharmaceutical, Inc.^* Cambrex Corp.^ Cardinal Health, Inc.* Celgene Corp.^* Community Health Systems, Inc.^* DepoMed, Inc.^* The accompanying notes are an integral part of these financial statements. 6 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2012 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 68.9% (Continued) Shares Value Health Care - 8.0% (Continued) Forest Laboratories, Inc.^* $ Gilead Sciences, Inc.^* Hologic, Inc.^* IPC The Hospitalist Co.^* Johnson & Johnson* Ligand Pharmaceuticals, Inc.^* Masimo Corp.^* McKesson Corp.* Merck & Co., Inc.* Myrexis, Inc.^* Novartis AG - ADR†* PDL BioPharma, Inc.* PSS World Medical, Inc.^* Thoratec Corp.^* Transcept Pharmaceuticals, Inc.^* UnitedHealth Group, Inc.* Vertex Pharmaceuticals, Inc.^ Wellcare Health Plans, Inc.^* Wright Medical Group, Inc.^* Zimmer Holdings, Inc.* Zogenix, Inc.^* Total Health Care Industrials - 11.9% Acacia Research Corp.^ Acuity Brands, Inc. Aerovironment, Inc.^ Air Transport Services Group, Inc.^* American Reprographics Co.^* Argan, Inc. Atlas Air Worldwide Holdings, Inc.^* Blount International, Inc.^ Boeing Co.* Brady Corp.* Chicago Bridge & Iron Co. NV†* CSX Corp.* Echo Global Logistics, Inc.^ The accompanying notes are an integral part of these financial statements. 7 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2012 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 68.9% (Continued) Shares Value Industrials - 11.9% (Continued) Enernoc, Inc.^ $ Equifax, Inc.* ESCO Technologies, Inc.* FreightCar America, Inc.* General Cable Corp.^* Graco, Inc.* H & E Equipment Services, Inc.^* HEICO Corp.* Hurco Companies, Inc.^* Huron Consulting Group, Inc.^* IHS, Inc.^* II-VI, Inc.^* Innerworkings, Inc.^* Kelly Services, Inc.* Landstar System, Inc.* Manpower, Inc.* MasTec, Inc.^* Northrop Grumman Corp.* Northwest Pipe Co.^* Portfolio Recovery Associates, Inc.^* Raytheon Co.* Republic Airways Holdings, Inc.^* Snap-On, Inc.* Southwest Airlines Co.* Steelcase, Inc. The Middleby Corp.^* TransDigm Group, Inc.^* Trinity Industries, Inc.* URS Corp.* US Airways Group, Inc.^* Waste Connections, Inc.* Total Industrials Information Technology - 21.4% Accenture PLC†* Activision Blizzard, Inc.* Alliance Data Systems Corp.^* The accompanying notes are an integral part of these financial statements. 8 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2012 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 68.9% (Continued) Shares Value Information Technology - 21.4% (Continued) Amdocs Ltd.^†* $ ANSYS, Inc.^* Apple, Inc. Arm Holdings PLC - ADR† Arris Group, Inc.^* ASML Holding NV - ADR† Autonavi Holdings Ltd. - ADR^† Avago Technologies Ltd. Avid Technology, Inc.^* Bottomline Technologies, Inc.^* Broadridge Financial Solutions, Inc.* Brocade Communications Systems, Inc.^* Cardtronics, Inc.^* Cirrus Logic, Inc.^ Computer Sciences Corp.* Concur Technologies, Inc.^* FARO Technologies, Inc.^* GLU Mobile, Inc.^ Hittite Microwave Corp.^* HollySys Automation Technologies Ltd.^† Informatica Corp.^* InterDigital, Inc.* International Rectifier Corp.^* IPG Photonics Corp.^* Kulicke & Soffa Industries, Inc.^ LinkedIn Corp.^ Liquidity Services, Inc.^* Microsoft Corp.* Monster Worldwide, Inc.^* National Instruments Corp.* Newport Corp.^ NIC, Inc.* Nuance Communications, Inc.^ OmniVision Technologies, Inc.^ Oracle Corp. Plantronics, Inc. Polycom, Inc.^* The accompanying notes are an integral part of these financial statements. 9 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2012 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 68.9% (Continued) Shares Value Information Technology - 21.4% (Continued) Power-One, Inc.^ $ Qualcomm, Inc. RealPage, Inc.^* Rovi Corp.^* Rudolph Technologies, Inc.^* Sandisk Corp.^ ServiceSource International, Inc.^* Skyworks Solutions, Inc.^ Solera Holdings, Inc.* Spreadtrum Communications, Inc. - ADR† SPS Commerce, Inc.^ Stamps.com, Inc.^ STmicroelectronics NV - ADR† Synaptics, Inc.^ Taiwan Semiconductor - ADR† The Ultimate Software Group, Inc.^* Vantiv, Inc.^* VeriFone Systems, Inc.^* Volterra Semiconductor Corp.^ Wayside Technology Group, Inc. Western Union Co.* Total Information Technology Manufacturing - 0.0% Lydall, Inc.^ Total Manufacturing Materials - 2.3% CF Industries Holdings, Inc. Companhia Siderurgica Nacional SA - ADR†* Eldorado Gold Corp.†* Headwaters, Inc.^* Monsanto Co. New Gold, Inc.^†* NovaGold Resources, Inc.^†* Potash Corp. of Saskatchewan - ADR† Royal Gold, Inc.* Rubicon Minerals Corp.^†* The accompanying notes are an integral part of these financial statements. 10 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2012 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 68.9% (Continued) Shares Value Materials - 2.3% (Continued) The Mosaic Co. $ Yamana Gold, Inc.†* Total Materials Telecommunication Services - 1.2% AT&T, Inc. US Cellular Corp.^* Verizon Communications, Inc. Total Telecommunication Services Utilities - 0.7% Genie Energy Ltd.* ITC Holdings Corp.* Total Utilities TOTAL COMMON STOCKS (Cost $78,500,973) EXCHANGE-TRADED FUNDS - 4.4% First Trust Morningstar Dividend Leaders Index Fund Guggenheim S&P 500 Pure Growth ETF iShares DJ Select Dividend Index Fund iShares S&P 500 Growth Index Fund iShares S&P GSCI Commodity-Indexed Trust^ PowerShares DB Commodity Index Tracking Fund^ PowerShares DB G10 Currency Harvest Fund^ PowerShares S&P 500 Low Volatility Portfolio SPDR S&P rust* Vanguard High Dividend Yield ETF Vanguard U.S. Total Stock Market Shares Index ETF WisdomTree Dividend ex-Financials Fund WisdomTree LargeCap Dividend Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $4,965,252) WARRANTS - 0.0% Tile Shop Holdings, Inc. Expiration November 2015, Exercise Price: $11.50 TOTAL WARRANTS (Cost $15,560) The accompanying notes are an integral part of these financial statements. 11 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2012 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund PURCHASED OPTIONS - 1.4% Contracts Value Call Options - 1.2% Abercrombie and Fitch Co. Expiration November 2012, Exercise Price: $40.00 $ American Eagle Outfitters, Inc. Expiration October 2012, Exercise Price: $21.00 Expiration January 2013, Exercise Price: $14.50 DIRECTV Expiration January 2013, Exercise Price: $28.00 Expedia, Inc. Expiration October 2012, Exercise Price: $40.00 50 InterDigital, Inc. Expiration September 2012, Exercise Price: $50.00 13 32 Monster Worldwide, Inc. Expiration September 2012, Exercise Price: $11.00 21 Expiration January 2013, Exercise Price: $15.00 26 Expiration January 2013, Exercise Price: $17.50 20 Expiration January 2013, Exercise Price: $20.00 26 Expiration January 2013, Exercise Price: $25.00 39 Expiration January 2013, Exercise Price: $10.00 37 S&P 500 Index Expiration December 2012, Exercise Price: $1,325.00 10 Teavana Holdings, Inc. Expiration November 2012, Exercise Price: $15.00 90 VeriFone Systems, Inc. Expiration January 2013, Exercise Price: $60.00 16 Vertex Pharmaceuticals, Inc. Expiration January 2014, Exercise Price: $60.00 35 Expiration January 2014, Exercise Price: $80.00 6 Total Call Options Put Options - 0.2% Angie’s List, Inc. Expiration February 2013, Exercise Price: $22.50 4 Blue Nile, Inc. Expiration November 2012, Exercise Price: $50.00 77 Expiration February 2013, Exercise Price: $45.00 The accompanying notes are an integral part of these financial statements. 12 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2012 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund PURCHASED OPTIONS - 1.4% (Continued) Contracts Value Put Options - 0.2% (Continued) iShares Russell 2000 Index Fund Expiration November 2012, Exercise Price: $78.00 36 $ Solazyme, Inc. Expiration December 2012, Exercise Price: $15.00 36 Expiration March 2013, Exercise Price: $25.00 12 Tesla Motors, Inc. Expiration March 2013, Exercise Price: $46.00 12 Total Put Options TOTAL PURCHASED OPTIONS (Cost $1,298,692) SHORT-TERM INVESTMENTS - 31.9% Shares MONEY MARKET FUNDS - 31.9% Fidelity Institutional Treasury Only Portfolio - Class I, 0.01%+ TOTAL SHORT-TERM INVESTMENTS (Cost $39,614,495) TOTAL INVESTMENTS (Cost $124,394,972) - 106.6% Liabilities in Excess of Other Assets - (6.6)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt ^ Non-income producing. + The rate shown represents the fund’s 7-day yield as of August 31, 2012. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. ~ Illiquid security, a security may be considered illiquid if it lacks a readily available market.As of August 31, 2012, the value of these investments was $238,128 or 0.19% of total net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 13 SCHEDULE OF SECURITIES SOLD SHORT at August 31, 2012 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 32.0% Shares Value Consumer Discretionary - 5.6% Ambow Education Holding - ADR† $ Blue Nile, Inc. Ctrip.com International, Ltd. - ADR† Digital Generation, Inc. Focus Media Holding - ADR† Ford Motor Co. Francesca’s Holdings Corp. Fred’s, Inc. General Motors Co. Groupon, Inc. Hibbett Sports, Inc. Homeaway, Inc. iRobot Corp. Lululemon Athletica, Inc. Lumber Liquidators Holdings, Inc. Morgans Hotel Group Netflix, Inc. Nutrisystem, Inc. Pandora Media, Inc. PVH Corp. ReachLocal, Inc. Sony Corp. - ADR† Teavana Holdings, Inc. Tesla Motors, Inc. Tripadvisor, Inc. Whirlpool Corp. Williams Sonoma, Inc. Total Consumer Discretionary Consumer Staples - 1.6% Adecoagro SA Archer-Daniels-Midland Co. Calavo Growers, Inc. Lifeway Foods, Inc. Medifast, Inc. Post Holdings, Inc. Ralcorp Holdings, Inc. The accompanying notes are an integral part of these financial statements. 14 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2012 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 32.0% (Continued) Shares Value Consumer Staples - 1.6% (Continued) Spectrum Brands Holdings, Inc. $ Sysco Corp. United Natural Foods, Inc. Usana Health Sciences, Inc. Total Consumer Staples Energy - 1.5% Alpha Natural Resources, Inc. Amyris, Inc. Arch Coal, Inc. Cheniere Energy, Inc. Cimarex Energy Co. Consol Energy, Inc. EQT Corp. Gevo, Inc. Gulf Island Fabrication, Inc. Gulfport Energy Corp. Houston American Energy Corp. Kior, Inc. Kodiak Oil & Gas Corp.† Solazyme, Inc. Total Energy Financials - 1.1% Capital City Bank Group, Inc. Coresite Realty Corp. M&T Bank Corp. Protective Life Corp. Total Financials Health Care - 6.3% Abaxis, Inc. Abiomed, Inc. Acorda Therapeutics, Inc. Ampio Pharmaceuticals, Inc. BioCryst Pharmaceuticals, Inc. Chemed Corp. DexCom, Inc. The accompanying notes are an integral part of these financial statements. 15 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2012 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 32.0% (Continued) Shares Value Health Care - 6.3% (Continued) Exact Sciences Corp. $ Heartware International, Inc. Insulet Corp. Ironwood Pharmaceuticals, Inc. Omnicell, Inc. OPKO Health, Inc. Photomedex, Inc. Questcor Pharmaceuticals, Inc. Regeneron Pharmaceuticals, Inc. Sirona Dental Systems, Inc. Spectrum Pharmaceuticals, Inc. Synageva Biopharma Corp. United Therapeutics Corp. Valeant Pharmaceuticals International, Inc.† Volcano Corp. Total Health Care Industrials - 3.4% Aerovironment, Inc. Asta Funding, Inc. Donaldson Co., Inc. Duff & Phelps Corp. Fushi Copperweld, Inc. Healthcare Services Group, Inc. Meritor, Inc. Pall Corp. Polypore International, Inc. Quad Graphics, Inc. Rand Logistics, Inc. Ritchie Bros. Auctioneers, Inc.† RR Donnelley & Sons Co. Smith (A.O.) Corp. Tennant Co. Thermon Group Holdings, Inc. Watts Water Technologies, Inc. WESCO International, Inc. Total Industrials The accompanying notes are an integral part of these financial statements. 16 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2012 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 32.0% (Continued) Shares Value Information Technology - 11.7% 3-D Systems Corp. $ Accelrys, Inc. Adtran, Inc. Aixtron SE - ADR† Alcatel-Lucent - ADR† Angie’s List, Inc. Arm Holdings PLC - ADR Asure Software, Inc. Bazaarvoice, Inc. Black Box Corp. Callidus Software, Inc. Carbonite, Inc. Cavium, Inc. Cirrus Logic, Inc. Cognex Corp. Commvault Systems, Inc. Compuware Corp. ComScore, Inc. Concur Technologies, Inc. Constant Contact, Inc. Cymer, Inc. Dell, Inc. DragonWave, Inc.† DTS, Inc. Extreme Networks, Inc. EZchip Semiconductor Ltd.† Facebook, Inc. FARO Technologies, Inc. First Solar, Inc. GLU Mobile, Inc. GSI Group, Inc.† Hittite Microwave Corp. Informatica Corp. IXYS Corp. j2 Global, Inc. Jive Software, Inc. Lexmark International, Inc. The accompanying notes are an integral part of these financial statements. 17 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2012 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 32.0% (Continued) Shares Value Information Technology - 11.7% (Continued) LinkedIn Corp. $ Market Leader, Inc. Mellanox Technologies Ltd.† Mercury Computer Systems, Inc. Nokia Corp. - ADR† Numerex Corp. NVE Corp. NVIDIA Corp.^ Open Text Corp.† PMC-Sierra, Inc. RealD, Inc. Renren, Inc. - ADR^ Research In Motion† Saba Software, Inc. Salesforce.com, Inc. SciQuest, Inc. Seagate Technology† Sigma Designs, Inc. Sina Corp.† Solarwinds, Inc. Sourcefire, Inc. Spreadtrum Communications, Inc. - ADR Stratasys, Inc. Suntech Power Holdings - ADR† Sycamore Networks, Inc. TiVo, Inc. Ultratech, Inc. United Microelectronics - ADR† Universal Display Corp. Viasat, Inc. Virnetx Holding Corp. VistaPrint NV† VMware, Inc. Volterra Semiconductor Corp. Web.com Group, Inc. Yelp, Inc. Youku.com, Inc. - ADR† Total Information Technology The accompanying notes are an integral part of these financial statements. 18 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2012 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 32.0% (Continued) Shares Value Materials - 0.2% Avalon Rare Metals, Inc.† $ Martin Marietta Materials Verso Paper Corp. Total Materials Telecommunication Services - 0.5% Cogent Communications Group, Inc. Level 3 Communications, Inc. MagicJack VocalTec Ltd.† Towerstream Corp. Total Telecommunication Services Utilities - 0.1% UIL Holdings Corp. Total Utilities TOTAL COMMON STOCKS (Proceeds $40,683,275) EXCHANGE-TRADED FUNDS - 3.7% Direxion Daily Small Cap Bull 3X Shares iShares Barclays 20+ Year Treasury Bond Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund SPDR S&P rust TOTAL EXCHANGE-TRADED FUNDS (Proceeds $4,431,522) TOTAL SECURITIES SOLD SHORT (Proceeds $45,114,797) - 35.7% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt ^ Non-income producing. † U.S. traded security of a foreign issuer or corporation. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 19 SCHEDULE OF OPTIONS WRITTEN at August 31, 2012 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund Contracts Value CALL OPTIONS S&P 500 Index Expiration: September 2012, Exercise Price: $1,325.00 10 $ Total Call Options PUT OPTIONS iShares Russell 2000 Index Fund Expiration: November 2012, Exercise Price: $71.00 36 Total Put Options TOTAL OPTIONS WRITTEN (Premiums received $56,888) $ SCHEDULE OF OPEN FUTURES CONTRACTS at August 31, 2012 (Unaudited) Number of Contracts Unrealized Purchased / Notional Settlement Appreciation Description (Sold) Value Month (Depreciation) S&P 500 E-mini Futures 88 September 2012 As of August 31, 2012, initial margin deposits of $308,000 have been pledged in connection with the open futures contracts. The accompanying notes are an integral part of these financial statements. 20 SECTOR ALLOCATION OF PORTFOLIO ASSETS at August 31, 2012 (Unaudited) Orinda SkyView Macro Opportunities Fund Percentages represent market value as a percentage of net assets. 21 SCHEDULE OF INVESTMENTS at August 31, 2012 (Unaudited) Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 52.3% Shares Value Consumer Discretionary - 2.4% American Axle & Manufacturing Holdings^* $ Ford Motor Co.* Liberty Interactive Corp.^* Liberty Ventures^* Total Consumer Discretionary Consumer Staples - 0.3% Smart Balance, Inc.^* Total Consumer Staples Energy - 16.7% Approach Resources, Inc.^* Basic Energy Services, Inc.^* Chesapeake Energy Corp.* Comstock Resources, Inc.^* CVR Energy, Inc.^* Devon Energy Corp.* Energen Corp.* Exxon Mobil Corp.* Golar LNG Ltd.†* Halliburton Co.* Heckmann Corp.^* HollyFrontier Corp.* Kinder Morgan, Inc.* PDC Energy, Inc.^* Phillips 66* Pioneer Natural Resources Co.* Rentech, Inc.^* Rex Energy Corp.^* Spectra Energy Corp.* Suncor Energy, Inc.†* Transcanada Corp.†* Valero Energy Corp.* Weatherford International Ltd.^†* Williams Companies, Inc.* Total Energy The accompanying notes are an integral part of these financial statements. 22 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2012 (Unaudited) Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 52.3% (Continued) Shares Value Financials - 3.9% Bank Of America Corp.* $ BB&T Corp.* Capital One Financial Corp.* Comerica, Inc.* Credit Suisse Group - ADR†* Fifth Third Bancorp* Harris & Harris Group, Inc.^* KeyCorp* Regions Financial Corp.* Synovus Financial Corp.* UBS AG†* Total Financials Health Care - 1.7% Abbott Laboratories* Eli Lilly & Co.* Merck & Co., Inc.* Pfizer, Inc.* Total Health Care Industrials - 6.6% Chart Industries, Inc.^* Chicago Bridge & Iron Co. NV†* Danaher Corp.* Dover Corp.* Engility Holdings, Inc.^* 1 6 General Electric Co.* L-3 Communications Holdings* Oshkosh Corp.^* Triumph Group, Inc.* Total Industrials Information Technology - 2.3% CVD Equipment Corp.^* FEI Co.* Google, Inc.^* The accompanying notes are an integral part of these financial statements. 23 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2012 (Unaudited) Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 52.3% (Continued) Shares Value Information Technology - 2.3% (Continued) Seagate Technology†* $ Total Information Technology Materials - 12.9% Agnico-Eagle Mines Ltd.†* Agrium, Inc.†* Anglogold Ashanti - ADR†* AuRico Gold, Inc.^†* Barrick Gold Corp.†* CF Industries Holdings, Inc.* Claude Resources, Inc.^†* First Majestic Silver Corp.^†* Franco-Nevada Corp.†* Gold Fields Ltd. - ADR†* Gold Resource Corp.* Huntsman Corp.* Kinross Gold Corp.†* Kronos Worldwide, Inc.* MAG Silver Corp.^†* Martin Marietta Materials* Monsanto Co.* New Gold, Inc.^†* Newmont Mining Corp.* Pan American Silver Corp.†* Royal Gold, Inc.* Rubicon Minerals Corp.^†* Sealed Air Corp.* Silver Standard Resources^†* Silver Wheaton Corp.†* Yamana Gold, Inc.†* Total Materials Telecommunication Services - 0.9% AT&T, Inc.* Verizon Communications, Inc.* Total Telecommunication Services The accompanying notes are an integral part of these financial statements. 24 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2012 (Unaudited) Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 52.3% (Continued) Shares Value Utilities - 4.6% AGL Resources, Inc.* $ Black Hills Corp.* Centerpoint Energy, Inc.* MDU Resources Group, Inc.* National Fuel Gas Co.* New Jersey Resources Corp.* NiSource, Inc.* Questar Corp.* Sempra Energy* UIL Holdings Corp.* Total Utilities TOTAL COMMON STOCKS (Cost $8,198,051) EXCHANGE-TRADED FUNDS - 19.4% Currencyshares Swiss Franc^ Greenhaven Continuous Commodity Index Fund^ iShares Barclays 1-3 Year Credit iShares Barclays 7-10 Year iShares Barclays Aggregate iShares Barclays Intermediate Credit iShares Barclays MBS Bond Fund iShares Floating Rate Note iShares iBoxx Investment Grade Corp. Bond iShares Silver Trust^ Market Vectors Gold Miners* Market Vectors JR Gold Miners* Pimco Total Return ETF Powershares Emerging Markets Sovereign Debt Portfolio Powershares S&P 500 Buywrite PowerShares S&P 500 Low Volatility Powershares Senior Loan Proshares Short QQQ^ Proshares Short Russell 2000^ Proshares Short S&P 500^ Schwab Short-Term US Treasury SPDR Barclays Capital Aggregate Bond The accompanying notes are an integral part of these financial statements. 25 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2012 (Unaudited) Orinda SkyView Macro Opportunities Fund EXCHANGE-TRADED FUNDS - 19.4% (Continued) Shares Value SPDR Barclays Capital Intermediate Corp. Bond $ SPDR Barclays Capital International Treasury Bond SPDR DB International Government Inflation-Protected Bond SPDR Gold Trust^ Vanguard Extended Duration Treasury Vanguard Intermediate-Term Corporate TOTAL EXCHANGE-TRADED FUNDS (Cost $3,011,968) RIGHTS - 0.0% Liberty Ventures 8 0 TOTAL RIGHTS (Cost $0) 0 PURCHASED OPTIONS - 0.7% Contracts Put Options - 0.7% S&P 500 Index Expiration March 2013, Exercise Price: $1,400.00 12 TOTAL PURCHASED OPTIONS (Cost $109,800) SHORT-TERM INVESTMENTS - 40.5% Shares MONEY MARKET FUNDS - 40.5% Fidelity Government Portfolio - Class I, 0.01%+ TOTAL SHORT-TERM INVESTMENTS (Cost $6,400,561) TOTAL INVESTMENTS (Cost $17,720,380) - 112.9% Liabilities in Excess of Other Assets - (12.9)% ) TOTAL NET ASSETS - 100.0% $ The accompanying notes are an integral part of these financial statements. 26 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2012 (Unaudited) Orinda SkyView Macro Opportunities Fund Percentages are stated as a percent of net assets. ADR - American Depository Receipt ^ Non-income producing. + The rate shown represents the fund’s 7-day yield as of August 31, 2012. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 27 SCHEDULE OF SECURITIES SOLD SHORT at August 31, 2012 (Unaudited) Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 26.1% Shares Value Consumer Discretionary - 2.0% Borgwarner, Inc. $ Total Consumer Discretionary Energy - 12.5% Apache Corp. Baker Hughes, Inc. Carrizo Oil & Gas, Inc. Chesapeake Energy Corp. Chevron Corp. CNOOC Ltd. - ADR† Continental Resources, Inc. Northern Oil and Gas, Inc. Petrochina Co. Ltd. - ADR† Petroleo Brasileiro SA - ADR† Royal Dutch Shell PLC - ADR† Stone Energy Corp. Valero Energy Corp. Total Energy Financials - 0.9% WestPac Banking Corp. - ADR† Total Financials Industrials - 7.2% Caterpillar, Inc. Eaton Corp. General Dynamics Corp. Illinois Tool Works, Inc. Manitowoc Company, Inc. Rockwell Collins, Inc. Terex Corp. Total Industrials Materials - 3.5% Dow Chemical Co. Freeport-McMoRan Copper & Gold, Inc. Southern Copper Corp. Teck Resources Ltd.† The accompanying notes are an integral part of these financial statements. 28 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2012 (Unaudited) Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 26.1% (Continued) Shares Value Materials - 3.5% (Continued) Vale SA - ADR† $ Total Materials TOTAL COMMON STOCKS (Proceeds $4,152,106) EXCHANGE-TRADED FUNDS - 4.9% iShares FTSE China 25 Index iShares MSCI Australia Index iShares MSCI Brazil TOTAL EXCHANGE-TRADED FUNDS (Proceeds $784,692) TOTAL SECURITIES SOLD SHORT (Proceeds $4,936,798) - 31.0% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt †U.S. traded security of a foreign issuer or corporation. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 29 SCHEDULE OF OPTIONS WRITTEN at August 31, 2012 (Unaudited) Orinda SkyView Macro Opportunities Fund Contracts Value PUT OPTIONS S&P 500 Index Expiration: March 2013, Exercise Price: $1,250.00 12 $ Total Put Options TOTAL OPTIONS WRITTEN (Premiums received $52,799) $ SCHEDULE OF OPEN FUTURES CONTRACTS at August 31, 2012 (Unaudited) Number of Contracts Unrealized Purchased / Notional Settlement Appreciation Description (Sold) Value Month (Depreciation) Australian Dollar Currency Futures $ ) September 2012 $ Euro Fx Currency Futures ) September 2012 ) Japanese Yen Currency Futures ) September 2012 ) $ ) As of August 31, 2012, initial margin deposits of $37,500 have been pledged in connection with the open futures contracts. The accompanying notes are an integral part of these financial statements. 30 (This Page Intentionally Left Blank.) 31 STATEMENTS OF ASSETS AND LIABILITIES at August 31, 2012 (Unaudited) Orinda SkyView Orinda SkyView Multi-Manager Macro Hedged Equity Opportunities Fund Fund Assets: Investments, at value (cost of $124,394,972, $17,720,380, respectively) $ $ Foreign currencies, at value (cost $0 and $9,073, respectively) — Cash — Deposits at brokers Receivables: Securities sold Fund shares sold Dividends and interest Variation margin — Advisor — Prepaid expenses Total assets Liabilities: Options written, at value (proceeds $56,888 and $52,799, respectively) Securities sold short (proceeds $45,114,797 and $4,936,798, respectively) Payables: Variation margin on futures contracts — Due to custodian — Securities purchased Foreign currencies purchased — Fund shares redeemed — Dividends on short positions Broker interest payable on short positions — Advisory fee — Administration fee Distribution fees Service fees Custody fees Transfer agent fees and expenses Accrued expenses and other payables Total liabilities Net assets $ $ The accompanying notes are an integral part of these financial statements. 32 STATEMENTS OF ASSETS AND LIABILITIES (Continued) at August 31, 2012 (Unaudited) Orinda SkyView Orinda SkyView Multi-Manager Macro Hedged Equity Opportunities Fund Fund Net assets consist of: Paid in capital $ $ Accumulated net investment income (loss) ) ) Accumulated net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on: Investments Options ) Foreign currency related transactions — ) Securities sold short Written options contracts ) Futures contracts ) Net assets $ $ Class A: Net assets applicable to outstanding Class A shares $ $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value and redemption price per share $ $ Maximum offering price per share (net asset value divided by 95.00%) $ $ Class I: Net assets applicable to outstanding Class I shares $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value, offering price and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. 33 STATEMENT OF OPERATIONS For the Period Ended August 31, 2012* (Unaudited) Orinda SkyView Orinda SkyView Multi-Manager Macro Hedged Equity Opportunities Fund Fund* Investment Income: Dividends (net of foreign taxes withheld of $5,292 and $271, respectively) $ $ Interest 70 Total investment income Expenses: Investment advisory fees (Note 5) Administration fees (Note 5) Distribution fees (Note 6) Distribution fees - Class A Distribution fees - Class C — Service fees (Note 7) Service fees - Class A Service fees - Class C — Service fees - Class I Transfer agent fees and expenses Federal and state registration fees Audit fees Compliance expense Legal fees Reports to shareholders Trustees’ fees and expenses Custody fees Other Total expenses before dividends and interest on short positions Dividends expense on short positions Broker interest expense on short positions Total expenses before reimbursement from advisor Expense reimbursement from advisor (Note 5) ) ) Net expenses Net Investment Loss $ ) $ ) * The Orinda SkyView Macro Opportunities Fund commenced operations on April 30, 2012. The accompanying notes are an integral part of these financial statements. 34 STATEMENT OF OPERATIONS (Continued) For the Period Ended August 31, 2012* (Unaudited) Orinda SkyView Orinda SkyView Multi-Manager Macro Hedged Equity Opportunities Fund Fund* Realized and Unrealized Gain (Loss) on Investments: Net realized gain (loss) on transactions from: Investments $ ) $ Options ) — Foreign currency related transactions 41 61 Securities sold short ) ) Written options contracts ) Futures contracts Net change in unrealized gain (loss) on: Investments ) Options ) Foreign currency related transactions — ) Securities sold short Written options contracts ) Futures contracts ) Net realized and unrealized gain (loss) on investments ) Net increase (decrease) in net assets resulting from operations $ ) $ * The Orinda SkyView Macro Opportunities Fund commenced operations on April 30, 2012. The accompanying notes are an integral part of these financial statements. 35 STATEMENT OF CHANGES IN NET ASSETS Orinda SkyView Multi-Manager Hedged Equity Fund Period Ended August 31, 2012 Period Ended (Unaudited) February 29, 2012* Operations: Net investment loss $ ) $ ) Net realized gain (loss) on investments ) ) Net change in unrealized appreciation on investments Net increase (decrease) in net assets resulting from operations ) Capital Share Transactions: Proceeds from shares sold Class A shares Class C shares Class I shares Cost of shares redeemed Class A shares ) ) Class C shares ) ) Class I shares ) ) Redemption fees retained Class A shares Class C shares — 72 Class I shares Net increase (decrease) in net assets from capital share transactions ) Total increase (decrease) in net assets ) Net Assets: Beginning of period — End of period $ $ Accumulated net investment income (loss) $ ) $ Changes in Shares Outstanding: Shares sold Class A shares Class C shares Class I shares Shares redeemed Class A shares ) ) Class C shares ) ) Class I shares ) ) Net increase (decrease) in shares outstanding ) * The Orinda SkyView Multi-Manager Hedged Equity Fund commenced operations on March 31, 2011. The accompanying notes are an integral part of these financial statements. 36 STATEMENT OF CHANGES IN NET ASSETS Orinda SkyView Macro Opportunities Fund Period Ended August 31, 2012* (Unaudited) Operations: Net investment loss $ ) Net realized gain (loss) on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations Capital Share Transactions: Proceeds from shares sold Class A shares Class I shares Cost of shares redeemed Class A shares ) Class I shares ) Redemption fees retained Class A shares Class I shares 20 Net increase (decrease) in net assets from capital share transactions Total increase in net assets Net Assets: Beginning of period — End of period $ Accumulated net investment income (loss) $ ) Changes in Shares Outstanding: Shares sold Class A shares Class I shares Shares redeemed Class A shares ) Class I shares ) Net increase in shares outstanding * The Orinda SkyView Macro Opportunities Fund commenced operations on April 30, 2012. The accompanying notes are an integral part of these financial statements. 37 STATEMENT OF CASH FLOWS For the Period Ended August 31, 2012 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund Increase (decrease) in cash — Cash flows from operating activities: Net decrease in net assets from operations $ ) Adjustments to reconcile net increase (decrease) in net assets from operations to net cash used in operating activities: Purchases of investments ) Proceeds for dispositions of investment securities Purchase of short term investments, net ) Decrease in deposits at broker Decrease in dividends and interest receivable Decrease in receivable for securities sold Decrease in variation margin receivable ) Increase in prepaid expenses and other assets ) Increase in options written Decrease in proceeds on securities sold short ) Decrease in due to custodian ) Decrease in payable for securities purchased ) Increase in payable for dividends on short positions Increase in payable for broker interest on short positions Decrease in accrued management fees ) Increase in accrued administration fees Increase in distribution and service fees Increase in custody fees Increase in transfer agent expenses Increase in other accrued expenses Unrealized appreciation on securities Net realized loss on investments Net cash provided by operating activities Cash flows from financing activities: Proceeds from shares sold Payment on shares redeemed ) Net cash used in financing activities ) Net increase in cash Cash: Beginning balance — Ending balance $ Supplemental information: Cash paid for interest $ The accompanying notes are an integral part of these financial statements. 38 STATEMENT OF CASH FLOWS For the Period Ended August 31, 2012* (Unaudited) Orinda SkyView Macro Opportunities Fund Increase (decrease) in cash — Cash flows from operating activities: Net increase in net assets from operations $ Adjustments to reconcile net increase (decrease) in net assets from operations to net cash used in operating activities: Purchases of investments ) Proceeds for dispositions of investment securities Purchase of short term investments, net ) Increase in foreign currencies ) Increase in deposits at broker ) Increase in dividends and interest receivable ) Increase in receivable for securities sold ) Increase in due from advisor ) Increase in prepaid expenses and other assets ) Increase in options written Increase in foreign currency payable Increase in variation margin payable Increase in proceeds on securities sold short Increase in due to custodian Increase in payable for securities purchased Increase in payable for dividends on short positions Increase in accrued administration fees Increase in distribution and service fees Increase in custody fees Increase in transfer agent expenses Increase in other accrued expenses Unrealized appreciation on securities ) Net realized loss on investments ) Net cash used in operating activities ) Cash flows from financing activities: Proceeds from shares sold Payment on shares redeemed ) Net cash provided by financing activities Net increase in cash — Cash: Beginning balance — Ending balance $ — Supplemental information: Cash paid for interest $ * The Fund commenced operations on April 30, 2012. The accompanying notes are an integral part of these financial statements. 39 FINANCIAL HIGHLIGHTS Orinda SkyView Multi-Manager Hedged Equity Fund For a capital share outstanding throughout each period Class A For the Six Months March 31, 2011 Ended August 31, 2012 through (Unaudited) February 29, 2012* Net Asset Value – Beginning of Period $ $ Income from Investment Operations: Net investment income (loss) ) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions: Dividends from net investment income — — Distributions from net realized gains — — Total distributions — — Net Asset Value – End of Period $ $ Total Return )%+ %+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ $ Ratio of operating expenses to average net assets: Before Reimbursements %^ %^ After Reimbursements %^ %^ Ratio of interest expense and dividends on short positions to average net assets %^ %^ Ratio of operating expenses excluding interest expense and dividend payments on short positions to average net assets: Before Reimbursements %^ %^ After Reimbursements %^ %^ Ratio of net investment income (loss) to average net assets: Before Reimbursements )%^ )%^ After Reimbursements )%^ )%^ Portfolio turnover rate 55
